In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-13-00157-CR


                        WILLIAM CURTIS PEDEN, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 355th District Court
                                     Hood County, Texas
               Trial Court No. 8395, Honorable Ralph H. Walton, Jr., Presiding

                                    November 4, 2013

                             MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      William Curtis Peden, appellant, was charged with criminal non-support, a state

jail felony and, after pleading guilty, was sentenced to twenty-four months in a state jail

facility but sentence was suspended and appellant was placed on community

supervision for three years. Subsequently, the State filed a motion to revoke appellant’s

community supervision which led to the trial court extending his time on community

supervision. Later, the State, again, sought to have appellant’s probation revoked, and

appellant pled true to failing to report, complete community service hours, and paying
restitution and community supervision fees. The trial court granted the motion to revoke

and assessed two years in a state jail facility.

       Appellant’s counsel has filed a motion to withdraw, together with an Anders1

brief, wherein he certifies that, after diligently searching the record, he has concluded

that the appeal is without merit. Along with his brief, he has filed a copy of a letter sent

to appellant informing him of counsel’s belief that there was no reversible error and of

appellant’s right to appeal pro se. By letter, this court also notified appellant of his right

to file his own brief or response by September 30, 2013, if he wished to do so. To date,

no response has been received.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal which included the sufficiency of the evidence to

revoke probation, and the propriety of the sentence assessed.                      However, he then

explained why the issues lacked merit.

       In addition, we conducted our own review of the record to assess the accuracy of

counsel’s conclusions and to uncover arguable error pursuant to In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d 508 (Tex. Crim.

App. 1991). After doing so, we concurred with counsel’s conclusions.

       Accordingly, the motion to withdraw is granted and the judgment is affirmed.2




                                                                 Brian Quinn
                                                                 Chief Justice

Do not publish.
       1
           See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       2
           Appellant has the right to file a petition for discretionary review with the Court of Criminal
Appeals.
                                                    2